Citation Nr: 1118922	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-17 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1987 to May 1987 and active air service from December 1990 to September 1991, January 2003 to January 2004, and from August 2006 to February 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the Veteran submitted a timely notice of disagreement with the denial of entitlement to service connection for bilateral hearing loss disability.  However, a review of the record shows that on his substantive appeal, the Veteran specifically limited his appeal to the issues of entitlement to service connection for a psychiatric disability and a right ankle disability.  Additionally, the Board notes that the Veteran perfected his appeal with regard to the issue of entitlement to service connection for a psychiatric disability.  However, a review of the record shows that the Veteran was granted entitlement to service connection for posttraumatic stress disorder (PTSD) in a January 2010 rating decision and the Veteran has not expressed dissatisfaction with the disability rating assigned in that decision.  Therefore, the Board has limited its consideration accordingly. 


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for a right ankle disability is decided.

The Veteran has claimed that in September 2006 he was stepping out of a vehicle and rolled his right ankle due to the weight of the equipment he was carrying.  He reported that he received treatment for the ankle injury.  Also of record is a September 2006 service treatment note, indicating that the Veteran did indeed injure his ankle while in active service.  The Veteran was diagnosed with ankle sprain and was treated with an ace wrap, ice pack, and Motrin pack.  

The Veteran has reported that he has experienced problems with his right ankle since that time.  In this regard, the Board notes that the Veteran was seen at the VA Medical Center for right ankle pain in August 2008.  At that time, the Veteran reported that he had injured his ankle while in active service and had continued to experience stiffness, soreness, and feelings of instability since the injury in service.  The Veteran was diagnosed with chronic ankle sprain and was provided an ankle support for treatment.  

The Veteran is competent to report when he first experienced an ankle injury in service and that he has continued to experience ankle problems since that time.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible.

In light of the Veteran's documented ankle injury during active service, the Veteran's statements that he has continued to experience right ankle problems since the injury in service, and the VA Medical Center post-service diagnosis of chronic ankle sprain; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present right ankle disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include VA Medical Center treatment notes.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any currently present right ankle disability.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present right ankle disability as to whether there is a 50 percent or better probability that the disability is related to the Veteran's active service, to include the Veteran's September 2006 ankle injury in active service.  

The supporting rationale for all opinions expressed must be provided.

3. The RO or the AMC should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for a right ankle disability based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  


 		(CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


